Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2019

                                     No. 04-18-00402-CV

                 IN THE ESTATE OF MARIA L. RAYNES, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2013PC0369
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
       On July 26, 2019, Shannon K. Dunn, counsel for Appellant/Cross-Appellee Leah Raynes,
and Renée Yanta, the proposed substitute as counsel of record, jointly filed an unopposed motion
to substitute counsel. The motion states that Appellant/Cross-Appellee Leah Raynes has
received a copy of the motion and has consented to the substitution. See TEX. R. APP. P. 6.5(b).
       The motion to substitute Renée Yanta as counsel of record and allow Shannon K. Dunn
to withdraw is GRANTED.
       We DIRECT the clerk of this court to update this court’s records accordingly.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court